Name: Commission Regulation (EC) No 2615/95 of 9 November 1995 amending and derogating partly from Regulation (EC) No 3338/93 in order to provide for the payment of financial compensation to producers of certain citrus fruits
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  food technology;  economic policy;  public finance and budget policy
 Date Published: nan

 10. 11 . 95 EN Official Journal of the European Communities No L 268/9 COMMISSION REGULATION (EC) No 2615/95 of 9 November 1995 amending and derogating partly from Regulation (EC) No 3338/93 in order to provide for the payment of financial compensation to producers of certain citrus fruits THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3119/93 of 8 November 1993 laying down special measures to encourage the processing of certain citrus fruits ('), and in particular Article 10 thereof, Having regard to Council Regulation (EC) No 1543/95 of 29 June 1995 derogating, for the 1995/96 marketing year, from Council Regulation (EC) No 3119/93 laying down special measures to encourge the processing of certain citrus fruits (2), and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 3338/93 (3), as last amended by Regulation (EC) No 2704/94 (4), lays down detailed rules for the application of Regulation (EC) No 3119/93 for the payment of financial compensation to processors ; whereas Regulation (EC) No 1543/95 authorizes, for the 1 995/96 financial year, the payment of financial compensation directly to producers ; whereas the necessary consequences should be drawn from this as to the abovementioned detailed rules of application ; Whereas experience has shown that it is necessary also, in order to ensure that the arrangements are properly imple ­ mented, that the certificate issued when the products are delivered to the processing plant be countersigned by the producer or producers' organization ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, 2 . The following paragraph 3 is added to Article 3 : '3 . Processors shall be required to comply with para ­ graph 1 , including in cases where Regulation (EC) No 1543/95 applies.' 3 . The following paragraph 3 is added to Article 4 : '3 . Processors shall be required to comply with para ­ graph 1 , including in cases where Regulation (EC) No 1543/95 applies.' 4 . The following point (f) is added to Article 5 (2) : '(f) an express reference to Council Regulation (EC) No 1543/95 in cases where that Regulation applies. The price to be paid referred to in point (e) shall be reduced then by the amount of the financial compensation which the producer is to receive in the Member State .' 5 . The following second subparagraph is added to Article 8 ( 1 ): 'Where Regulation (EC) No 1543/95 applies and save in cases where there is a commitment to supply, processors shall at the same time provide the above ­ mentioned competent authorities with a security for an amount equal to the price to be paid referred to in Article 5 (2) (f) plus 10 % intended to guarantee payment of that price . The guarantee amount shall be adjusted on the basis of the provisions contained in any supplementary agreements .' 6 . The third subparagraph of Article 10 ( 1 ) is replaced by the following : Two copies of the certificate shall be given to the producer or producers' organization for signing, to be preceded, firstly, by the reference number of the contracts to which the certified quantities relate and, secondly, by the words "For agreement" in writing, one copy thus completed shall be returned forthwith to the competent authorities for control purposes .' 7 . The following second and third subparagraphs are added to Article 11 ( 1 ): 'Where Regulation (EC) No 1543/95 applies, applica ­ tion for financial compensation shall be submitted by the producer to the competent body in the Member State where production took place from the thirtieth day following the dates referred to in points (a), (b) and (c) of the preceding subparagraph . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3338/93 is hereby amended as follows : 1 . The following second paragraph is added to Article 1 : 'For the 1995/96 marketing year, the first paragraph shall apply without prejudice to Council Regulation (EC) No 1543/95 0 ­ 0 OJ No L 148 , 30 . 6 . 1995, p. 30 .' (') OJ No L 279, 12. 11 . 1993, p. 17 . (2) OJ No L 148 , 30 . 6 . 1995, p. 30 . (3) OJ No L 299, 4. 12. 1993, p. 26. ( «) OJ No L 287, 8 . 11 . 1994, p. 22. No L 268/ 10 PEN Official Journal of the European Communities 10 . 11 . 95 statement that he has not been paid by the processor together with the references of the contracts concluded to which his application refers . In such case , the competent authority shall verify the contents of his statement and draw the necessary conclusions from it regarding the security and the payment of the grower, pursuant to Regulation (EEC) No 220/85.' 9 . The following paragraph 8 is added to Article 16 : ' 8 . This Article, and in particular paragraph 5, shall apply mutatis mutandis, for the 1 995/96 marketing year, where financial compensation is paid directy to a grower.' For the purpose of applying the second subparagraph, the words "fruit processed, quantities processed and processing" contained in points (a), (b) and (c) of the first subparagraph are replaced by "quantities delivered and delivery".' 8 . The following paragraph 3 is added to Article 12 : '3 . Where Regulation (EC) No 1543/95 applies : (a) applications for financial compensation must include the name and address of the grower and the quantities of each product delivered under contracts or any supplementary agreements ; (b) notwithstanding paragraph 2, applications for financial compensation must be accompanied in particular :  where growers have entered into a commitment to supply the fruit, by a statement by them that the processor has paid by transfer order or credited to them a price not less than the price referred to in Article 5 (2) (f),  by the certificate referred to in Article 10 ,  by a copy of the evidence of the bank or post office payment of the price provided for in Article 5 (2) (f). Where a grower is unable to include the abovemen ­ tioned evidence in his application , he shall provide a Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. With the exception of Article 1 , point 6, it shall apply only for the 1995/96 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1995 . For the Commission Franz FISCHLER Member of the Commission